The plaintiff filed with his petition a copy of the record of the cause in the court below, which contained a statement of the facts upon which the verdict was set aside, and judgment entered for the defendant.
W. H. Haywood moved to dismiss the writ upon the affidavit of the defendant, stating that the cause was tried on Wednesday of the term; that final judgment was pronounced on Friday morning; that on Saturday morning the plaintiff came into court and prayed an appeal and time to get his sureties; that the judge informed him the court should be kept open until midnight to enable him to give his bond and surety; that the judge then handed to the defendant's counsel a statement of the facts on which the verdict was set aside, and directed it to be filed in case the appeal was taken.
I think the motion to dismiss the certiorari must be overruled. It is true that writ is an extraordinary remedy, and is grantable, in my opinion, in the discretion of the court. It is not a matter of right as an appeal or writ of error is, but in allowing it as a substitute for an appeal the courts have always exercised their discretion very liberally. And in cases where the party has lost his appeal by the neglect of an officer of the law, the contrivance of the opposite party, or the improper conduct of the inferior court, the cause will be examined upon certiorari without reference to the merits. This is upon the ground that the party has been deprived of a right to appeal without his fault. Chambers v. Smith, 1 Hay., 366. Where indeed he (226) loses his appeal by his own neglect or that of his agent, as if he does not pray an appeal when he could, and had reasonable time, nor bring up his appeal after obtaining it, he is not helped, because he had an obvious and regular relief which it was his own folly to abandon. *Page 193 McMillan v. Smith, 2 Law Rep., 75; Davis v. Marshall, 2 Hawks, 59; S. v.Williams, 2 Hawks, 100. The present is not like either of the foregoing cases, for there were no omissions nor surprise by the party or the court.
But there is another class of cases within which it does fall — that of accidental inability to give security for the appeal, which is the party's misfortune and not his fault. It is admitted that he intended to appeal, and prayed for it, for the point reserved was drawn out by the court and the plaintiff's exception to the opinion given on it. The defendant states that this was on Friday morning, and that the court was kept open for the purpose of allowing the appeal until the term expired on Saturday night. This was all the court could do. But the plaintiff swears that he came to court on Saturday morning, and then first heard of the decision; that he prayed an appeal, the judge stated the case, and that he made every effort to procure sureties, but could not. This the defendant does not profess to deny in his affidavit. In such a case it has always been the course to grant a certiorari, where it was not apparently merely for delay or for the vexatious purpose of avoiding a decision made on the merits. If the case is a fair one for discussion, a rehearing ought not to be precluded by an inability to give security at the moment. I do not suppose indeed that it would be granted if it appeared that it would or might be used unfairly, without laying the party under terms not so to use it or to take advantage of a mere slip or informality without regard to the merits. This would be an abuse of a discretionary writ by one who has been deprived by another of no right, but who gets it by asking it as a favor. The case before us furnishes an example illustrative of my meaning. The record, which the plaintiff exhibited with his petition, contains a verdict in favor of the plaintiff, subject to the opinion of the court on a point reserved,  (227) but did not state the point nor the facts on which it arose, and on this a judgment for the defendant. Now this was a plain error for which there would necessarily be a reversal. In such a case I should think it proper to lay the party under a rule to amend the verdict by inserting the case then stated or now to be stated by the judge. In this case the parties have rendered this unnecessary by inserting the matter reserved by consent in the record returned with the certiorari by the clerk of the Superior Court. Upon the inspection of the record it appears that the cause was brought here not to stifle the merits, not to delay a final decision vexatiously, not entirely without merits, but upon an exception to the opinion of the court upon the validity of the plaintiff's title to the land alleged to be damaged. The point is one which enters into the gist of the dispute, and the exception is a fair one to an *Page 194 
opinion of very general consequence and, to say the least of it, the correctness of which is very doubtful.
Writs of certiorari have often been granted upon the circuit, on the ground of real inability to obtain an appeal. Estes v. Hairston,12 N.C. 354, is an instance in this Court. I take it for granted when the party swears to his inability, and that it is not contested in the opposing affidavits, it is true. For there is in general no inducement to refrain from appealing, after excepting and praying it, but inability, because security must be given before he can have a certiorari, and because it is not so advantageous as an appeal upon which he can be laid under no terms.
I think, therefore, the cause must be put on the docket to be decided on the matter of the exception.
PER CURIAM.                                 Motion overruled.
Cited: Elliott v. Holliday, post, 377; Britt v. Patterson, 31 N.C. 201;McConnell v. Caldwell, 51 N.C. 470; Barton ex parte, 70 N.C. 136;Walton v. Pearson, 83 N.C. 311; Smith v. Abrams, 90 N.C. 24; S. v.Warren, 100 N.C. 493.
(228)